PER CURIAM.
Appellant, Daniel B. Fetzer, challenges the trial court’s adjudication of con*908tempt. The trial court’s failure to recite in the judgment the facts on which the adjudication is based requires reversal. See Williams v. State, 698 So.2d 1360, 1351 (Fla. 1st DCA 1997); Johnson v. State, 584 So.2d 95, 96 (Fla. 1st DCA 1991); see also Fla. R.Crim. P. 3.830. Written reasons are necessary to enable the defendant to challenge their sufficiency and to facilitate appellate review. See Johnson, 584 So.2d at 97. The trial court must, on remand, enter a proper written order.
REVERSED and REMANDED.
KAHN, BENTON and VAN NORTWICK, JJ., CONCUR.